—Order and judgment (one paper), Supreme Court, New York County (Leland DeGrasse, J.), entered October 27, 1998, which, inter alia, declared that the lease extension agreement is not binding on defendant, and granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered on or about September 28, 1998, unanimously dismissed, without costs.
The lease extension agreement drafted by defendant that plaintiff seeks to enforce is void under the Statute of Frauds because it was never signed by defendant (General Obligations Law § 5-703 [2]; see, American Bartenders School v 105 Madison Co., 91 AD2d 901, affd 59 NY2d 716), and unenforceable under articles 20 and 69 of the original lease barring executory modifications unless in writing and signed by the party to be charged (General Obligations Law § 15-301 [1]). The May 5, 1998 letter from defendant’s counsel threatening withdrawal of defendant’s “offer” of a “lease extension on the terms set forth in the draft Lease Extension Agreement” unless plaintiff promptly signed such draft does not negate the requirement that any agreement be signed by the party to be charged. Concur — Sullivan, J. P., Nardelli, Williams and Andrias, JJ.